DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
 
Response to Amendment
Applicant amended claims 5, 7, 9, 10, 13, 15, 17, and 18.

Applicant previously cancelled claims 19 and 20.

Claims 5-18, 21, and 22 are pending and have been examined.

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claim 22 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended the claim to remove the limitations at issue. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 5-18 under 35 USC 101 as being directed to non-statutory subject matter. Examiner would like to point out that there is no 101 rejection to claims 21 and 22 (see page 4 of Final Office Action of March 19, 2021). Applicant’s remarks indicate that it believes the prior art rejection applies to claims 21 and 22. Examiner would like to correct this misinterpretation.

Regarding claims 5-18.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant points out the limitations give new functionality to payment service systems. While this is utile, it does not amount to eligible subject matter. This functionality is achieved through the use of an abstract idea. The identified steps recite a fundamental economic practice. Fundamental economic practices fall under the grouping of Certain Methods of Organizing Human Activity. Thus, the claims are directed to an abstract idea. 
Applicant argued that the claims recite a particular arrangement and functions for components/computing systems configured for specialized operations for implementing 
Applicant argued that the claims merely involve methods of organizing human activity and are insignificant to render an invention patent ineligible. Examiner does not find this argument persuasive. As noted above the claims recite a fundamental economic practice, which are Certain Methods of Organizing Human Activity; thus, the claims are directed to an abstract idea. The claims do not tangentially involve economic practices it is solely directed to an economic practice. The claims are the economic practice of processing a request for a loan/credit. Outside of the computer implementation of the abstract idea and extra-solution activity there is only the methodology to accomplish this task. There is no eligible material that is being overlooked, such as an improvement to memory/data storage. Applicant has merely recited an abstract idea for extending credit/a loan.
Applicant argued that the claims recite a practical application. Examiner does not find this argument persuasive. Applicant merely argues that the steps/limitations of the 
Applicant argued that the claims recite significantly more than the abstract idea and compares its claims to those in BASCOM. Examiner does not find this argument persuasive. In BASCOM it was the specific combination, filtering at a specific location, which amounted to significantly more. Applicant’s claims do not contain similar subject matter where conventional activities are being performed in an unconventional manner, such as the filtering in BASCOM. Applicant is merely alleging the claims are similar to BASCOM and have an unconventional combination of limitations. Applicant has not expressed which limitations in combination with each other amount to significantly more 
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 5-18, 21, and 22 under 35 USC 103 as being unpatentable over the prior art.
Applicant argued the cited art does not teach the amended claims. Applicant has amended the scope of the claims focusing on a repayment schedule over a second period of time that coincides with a first period of time (concerning expected deposits or transfers). Examiner has conducted a prior art search based on the submitted claims. Based on that search Examiner will not provide an art rejection at this time.
Examiner withdraws this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 5-18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 5 and 13, there is no written support for the limitation “identifying, by the PSS, a transaction history associated with the account maintained by the PSS on behalf of the user”. While the specification does teach analyzing the user’s transaction history, it does not actually teach the step of identifying the transaction history. 

Regarding claim 22, there is no written support for the limitation “determine repayment terms based on the risk level”. Paragraph [0032] teaches that the model may “determine one or more flexible repayment schedules for the user to following in paying off debt”. While there is overlap between the terms “repayment terms” and “repayment schedules” they are not equivalent terms. For example the disclosure does not necessarily mean the model may be able to determine the interest rate (a repayment term) to be charged or any other non-repayment schedule term.

Claims 6-12, 14-18, 21, and 22 are rejected due to their dependence on independent claims 5 and 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5 and 13; these claims are indefinite for the following reason:
The claims recite the limitation "the period of time" in the 13th/16th lines of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, “the period of time” is indefinite as it is unclear whether this period of time refers to the first period of time or the second period of time. For the sake of compact prosecution, Examiner will interpret “the period of time” as referring to the first period of time.

Regarding claims 10 and 18; these claims are indefinite for the following reason:
The claims recite the limitation "the period of time" in the 3rd/5th lines of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.


Claims 6-12, 14-18, 21, and 22 are rejected due to their dependence on independent claims 5 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of generating repayment terms. 

Claims 5 and 13 recite the limitations of: 
a withdrawal request to access a debt instrument for an amount, wherein the debt instrument is associated with an account maintained by the PSS on behalf of the user; 
identifying characteristics of the withdrawal request; 
identifying a transaction history associated with the account maintained on behalf of the user;
determining expected deposits or transfers into the account maintained on behalf of the user over a first period of time;
generating using a machine learning model applied to the identified characteristics and the expected deposits or transfers into the account over the period of time, repayment terms to be associated with the withdrawal request, the repayment terms 
updating the account to credit the account with the amount of the withdrawal request in association with the repayment terms;

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of one or more computing devices, a payment service system, a mobile device, one or more processors, one or more computer-readable non-transitory storage media, instructions, a machine learning model; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a withdrawal request to access a debt instrument for an amount;
transmitting the repayment terms to the mobile device of the user for authorization; 
and upon receiving an indication of authorization from the user;



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computing devices, a payment service system, a mobile device, one or more processors, one or more computer-readable non-transitory storage media, instructions, a machine learning model; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a withdrawal request to access a debt instrument for an amount;
transmitting the repayment terms to the mobile device of the user for authorization; 
and upon receiving an indication of authorization from the user;



Dependent claims 6-12 and 14-18 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 6-12 and 14-18 are directed to an abstract idea. Thus, the dependent claims 6-12 and 14-18 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when 

Prior Art
Applicant has amended the scope of the claims focusing on a repayment schedule over a second period of time that coincides with a first period of time (concerning expected deposits or transfers). Examiner has conducted a prior art search based on the submitted claims. Based on that search Examiner will not provide an art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693